Citation Nr: 1619158	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.
 
2.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness.
 
3.  Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.
 
4.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.
 
5.  Entitlement to service connection for restless leg syndrome, to include as due to undiagnosed illness.
 
6.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.
 
7.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.
 
8.  Entitlement to service connection for arthritis of multiple joints, to include as due to undiagnosed illness.

9.  Entitlement to service connection for hypercholesterolemia.   

10.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to July 1994, including service in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


In August 2015, the Board remanded the Veteran's claims in order to provide the Veteran a hearing.  In the introduction of that decision, the Board noted that the Veteran was asserting that his claims for service connection for diverticulosis and hypercholesterolemia should also be in appellate status.  The Board stated that it would waive timely filing of a substantive appeal with respect to those issues, and took jurisdiction of these issues.  

The Veteran testified at a Travel Board hearing before the undersigned in November 2015.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for gastrointestinal reflux disease (GERD) and hiatal hernia were raised at the Veteran's hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a compensable rating for bilateral hearing loss, and the issues of entitlement to service connection for muscle pain, sleep apnea, hypertension, restless leg syndrome, memory loss, chronic fatigue and arthritis of the multiple joints, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory test result, and is not a "disability" for VA purposes.

2.  The Veteran developed diverticulosis due to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for diverticulosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the diverticulosis claim, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In December 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the service connection claims, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this appeal, the Veteran has been advised of the bases of the denial of his hypercholesterolemia claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the Veteran.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Hypercholesterolemia

The Board notes that a December 1994 rating decision granted the Veteran service connection for hypercholesterolemia.  A February 2003 rating action severed service connection for hypercholesterolemia.  In December 2007, the Veteran submitted a new claim for service connection for high cholesterol.  In this case the Veteran's claim for service connection for hypercholesterolemia, although severed, was not previously disallowed.  Consequently, this is considered a new claim rather than a claim subject to finality. 

The Veteran testified at his November 2015 hearing that that he was first found to have high cholesterol when he was being processed out of service.  He stated that high cholesterol can lead to heart disease and stroke.  He asserts that he should be granted service connection for hypercholesterolemia (high cholesterol).  The service treatment records (STRs) contain many laboratory reports showing that the Veteran had high cholesterol.  Post service medical records show that the Veteran continued to have hypercholesterolemia.  

The Board has considered the Veteran's assertions that hypercholesterolemia can lead to heart disease and stroke.  However, as explained below, service connection may be granted for a disability, such as heart disease or stroke, but not for a laboratory finding that is not considered a disability.  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is a laboratory finding, not a ratable disability for VA compensation purposes.
 
Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  An elevated cholesterol level represents a laboratory finding, and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding, such as hypercholesterolemia, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by hypercholesterolemia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  The Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hypercholesterolemia must be denied.

III.  Diverticulosis

The Veteran testified at his hearing that he had intestinal type problems during service.  He further pointed out that in June 2000, a VA examiner opined that his diverticulosis was due to service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Although the Veteran did not receive a diagnosis of diverticulitis during service, he filled out a Report of Medical History in April 1994, a few months before discharge from service, at which time he reported that he had had stomach, liver, or intestinal trouble.  

On VA gastrointestinal examination in June 2000 it was noted that the Veteran underwent colon resection in 2004 for diverticulitis.  The examiner further noted that the Veteran still had residual diverticulitis.  The examiner opined that the Veteran's gastrointestinal symptoms, including diverticulitis, most likely developed during service.  

The Board recognizes that there are no records identifying diverticulitis during service or for some time after discharge from service.  However, there is a VA medical opinion in favor of the Veteran's claim and the Board notes that the VA physician based his opinion on an examination of the Veteran and on a thorough review of the Veteran's medical history.  Furthermore, there are no medical opinions to the contrary.  Consequently, the Board finds that the evidence of record is at least in equipoise and that service connection for diverticulitis is warranted.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypercholesterolemia is denied.   

Entitlement to service connection for diverticulosis is granted.


REMAND

The Veteran seeks service connection for sleep apnea, a breathing disorder.  Service treatment records show evidence of chronic obstructive pulmonary disease and sinus problems.  The Veteran has been service-connected for a sinus disorder.  Post service medical treatment records and VA examination reports include diagnoses of sleep apnea.  The Board finds that the Veteran should be provided a VA examination in order to obtain a medical opinion regarding whether the Veteran's sleep apnea disability is related to the Veteran's service, and regarding whether the Veteran's sleep apnea is caused or aggravated by any of the Veteran's service-connected disabilities.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he is entitled to service connection for hypertension and restless leg syndrome.  A VA medical opinion was obtained in April 2010.  The VA physician opined that the Veteran's hypertension and restless leg syndrome were not related to the Veteran's service-connected lumbosacral strain.  However, this opinion did not discuss whether the Veteran's current hypertension and restless leg syndrome first developed during service, or are otherwise related to service.  To obtain clarification, the Veteran must be provided a VA examination so that all needed medical opinions may be obtained.  With regard to the hypertension claim, the examiner should discuss that there are a number of STRs dated from May 1987 to February 1994 showing that the Veteran had diastolic blood pressure at 90 or above.    

A September 1995 Persian Gulf Registry examination report shows that the examiner diagnosed fatigue and memory loss, which had progressively worsened since the past six months.  The report concluded with an impression of (1) asymptomatic fasting hypoglycemia; (2) moderate hypercholesterolemia; (3) memory loss; and (4) feeling fatigued and depressed.  The examiner indicated that the Veteran's medical problems could be Gulf War related.  This statement is insufficient to allow these claims but indicates that a medical opinion should be obtained regarding whether the Veteran's claimed fatigue and memory loss disabilities are related to service.  The Board finds that the Veteran should be provided a VA examination in order to clarify whether it is as likely as not that the Veteran has a chronic fatigue or a memory loss disability that is related to service, including as due to undiagnosed illness, or that is caused or aggravated by a service-connected disability.  

Service treatment records show a number of musculoskeletal injuries in service.  The Veteran has been granted service-connection for cervical and lumbosacral spine disabilities, including radiculopathy associated with the lumbosacral spine disability.  On his April 1994 Report of Medical History the examiner noted that the Veteran had minor musculo-skeletal pain.  An October 2012 VA examination report does not discuss the in-service injuries or the musculo-skeletal pain noted a few months prior to service.  The Veteran should be provided an examination for the purpose of determining the likelihood that any of the claimed musculoskeletal conditions (muscle pain, restless leg syndrome, or arthritis of multiple joints) are due to injuries or disease in service, or are due to or aggravated by any of the service-connected spinal disabilities, to include any neuromuscular condition due to radiation of the cervical or lumbosacral spine disabilities.

In a July 2014 statement the Veteran's representative reported that the Veteran asserts that his bilateral hearing loss had worsened since his last VA (audiological) examination.  The record indicates that the Veteran's last VA audiological examination was performed in March 2010.  Accordingly, the Veteran must be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent, outstanding records of VA treatment, to specifically include any such records dated since June 7, 2010.  

2.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

3.  Schedule the Veteran for a VA by an appropriate clinician regarding the Veteran's musculo-skeletal claims.  The entire claims file must be provided to and reviewed by the examiner. 

Ask the Veteran to identify each specific joints or muscle areas constituting his claims for service connection for arthritis of multiple joints and for muscle pain. 

Conduct all examination and diagnostic testing necessary to evaluate and diagnose any disorder present associated with the claimed muscle pain, restless leg syndrome, and arthritis of multiple joints.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed disorder associated with muscle pain, restless leg syndrome, or arthritis of multiple joints had its onset in service or is related to service.   

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed disorder associated with muscle pain, restless leg syndrome, or arthritis of multiple joints is caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner should discuss the in-service injuries to multiple joints and the April 1994 finding of musculo-skeletal pain.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed disorder associated with muscle pain, restless leg syndrome, or arthritis of multiple joints is due to an undiagnosed illness. 

Reasons and bases for all opinions should be provided.

4.  Schedule the Veteran for a VA examination by an appropriate clinician regarding the Veteran's sleep apnea claim.  The entire claims file must be provided to and reviewed by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed sleep apnea disorder had its onset in service or is related to service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep apnea disorder is caused or aggravated by any of the Veteran's service-connected disabilities, including the service-connected sinus disorder.  

Reasons and bases for all opinions should be provided.

5.  Schedule the Veteran for a VA examination by an appropriate clinician regarding the Veteran's hypertension claim.  The entire claims file must be provided to and reviewed by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed hypertension disorder had its onset in service or is related to service.  In providing this opinion the examiner should discuss the multiple STRs during the Veteran's final years of service showing diastolic pressures of 90 and 91.   

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed hypertension disorder is caused or aggravated by any of the Veteran's service-connected disabilities.  

Reasons and bases for all opinions should be provided.

6.  Schedule the Veteran for a VA examination by an appropriate clinician regarding the Veteran's chronic fatigue and memory loss claims.  The entire claims file must be provided to and reviewed by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed chronic fatigue or memory loss disorders had their onset in service or are related to service.  In providing this opinion the examiner should discuss the September 1995 Persian Gulf War Registry examiner's statement that such could be related to service in the Gulf War.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed chronic fatigue or memory loss disorder is caused or aggravated by any of the Veteran's service-connected disabilities.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed chronic fatigue or memory loss disorder is due to an undiagnosed illness. 

Reasons and bases for all opinions should be provided.

7.  Then, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


